Exhibit 10.20
STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT is entered into as of December 4, 2008, by
CleanTech Biofuels, Inc. (the “Company”) and
                                         (the “Officer”).
ARTICLE 1
ACQUISITION OF SHARES
1.1 Sale and Purchase. On the terms and conditions set forth in this Agreement,
the Company agrees to sell to the Officer, and Officer agrees to purchase,
60,000 Shares. The sale and purchase shall occur at the offices of the Company
on the date set forth above or at such other place and time as the parties may
agree.
1.2 Consideration. The Officer agrees to pay $0.36 for each Purchased Share,
which may be paid pursuant to a note in a form satisfactory to the Company.
1.3 Defined Terms. Capitalized terms not defined above are defined in Section 10
of this Agreement.
ARTICLE 2
OTHER RESTRICTIONS ON TRANSFER
2.1 Officer Representations. In connection with the issuance and acquisition of
Shares under this Agreement, the Officer hereby represents and warrants to the
Company as follows:
(a) The Officer is acquiring and will hold the Purchased Shares for investment
for his or her account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act.
(b) The Officer understands that the Purchased Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom and that
the Purchased Shares must be held indefinitely, unless they are subsequently
registered under the Securities Act or the Officer obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required. The Officer further acknowledges and
understands that the Company is under no obligation to register the Purchased
Shares.
(c) The Officer is aware of the adoption of Rule 144 by the Securities and
Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a nonpublic offering, subject only to the
satisfaction of certain conditions. The Officer acknowledges and understands
that the conditions for resale set forth in Rule 144 have not been satisfied and
that the Company has no plans to satisfy these conditions in the foreseeable
future.

 

1



--------------------------------------------------------------------------------



 



(d) The Officer will not sell, transfer or otherwise dispose of the Purchased
Shares in violation of the Securities Act, the Securities Exchange Act of 1934,
or the rules promulgated thereunder, including Rule 144 under the Securities
Act. The Officer agrees that he or she will not dispose of the Purchased Shares
unless and until he or she has complied with all requirements of this Agreement
applicable to the disposition of Purchased Shares and he or she has provided the
Company with written assurances, in substance and form satisfactory to the
Company, that (A) the proposed disposition does not require registration of the
Purchased Shares under the Securities Act or all appropriate action necessary
for compliance with the registration requirements of the Securities Act or with
any exemption from registration available under the Securities Act (including
Rule 144) has been taken and (B) the proposed disposition will not result in the
contravention of any transfer restrictions applicable to the Purchased.
(e) The Officer has been furnished with, and has had access to, such information
as he or she considers necessary or appropriate for deciding whether to invest
in the Purchased Shares, and the Officer has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
issuance of the Purchased Shares.
(f) The Officer is aware that his or her investment in the Company is a
speculative investment that has limited liquidity and is subject to the risk of
complete loss. The Officer is able, without impairing his or her financial
condition, to hold the Purchased Shares for an indefinite period and to suffer a
complete loss of his or her investment in the Purchased Shares.
2.2 Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under this Agreement have been registered under the Securities Act or
have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Purchased Shares (including the placement of appropriate legends
on stock certificates or the imposition of stop-transfer instructions) if, in
the judgment of the Company, such restrictions are necessary or desirable in
order to achieve compliance with the Securities Act, the securities laws of any
state or any other law.
2.3 Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s initial public offering,
the Officer shall not, without the prior written consent of the Company’s
managing underwriter, (i) lend, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Stock or any securities convertible into
or exercisable or exchangeable for Stock (whether such shares or any such
securities are then owned by the Officer or are thereafter acquired), or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Stock,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Stock or such other securities, in cash or otherwise.
Such restriction (the “Market Stand-Off”) shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
requested by the Company or such underwriters. In no event, however, shall such
period exceed 180 days. The Market Stand-Off shall in any event terminate-two
years after the date of the Company’s initial public offering. In the event of
the declaration of a stock dividend, a spin-off, a stock split. an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities that are by reason of

 

2



--------------------------------------------------------------------------------



 



such transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Purchased Shares until the end of the applicable stand-off period. The Company’s
underwriters shall be beneficiaries of the agreement set forth in this
Subsection 2.3. This Subsection 2.3 shall not apply to Shares registered in the
public offering under the Securities Act, and the Officer shall be subject to
this Subsection 2.3 only if the Officers and officers of the Company are subject
to similar arrangements.
2.4 Rights of the Company. The Company shall not be required to (i) transfer on
its books any Purchased Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Purchased Shares,
or otherwise to accord voting, dividend or liquidation rights to, any transferee
to whom Purchased Shares have been transferred in contravention of this
Agreement.
ARTICLE 3
SUCCESSORS AND ASSIGNS
Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon the Officer and the Officer’s
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person has become a party to this
Agreement or has agreed in writing to join herein and to be bound by the terms,
conditions and restrictions hereof
ARTICLE 4
NO RETENTION RIGHTS
Nothing in this Agreement shall confer upon the Officer any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary
employing or retaining the Officer) or of the Officer, which rights are hereby
expressly reserved by each, to terminate his or her Service at any time and for
any reason, with or without cause.
ARTICLE 5
TAX ELECTION
The acquisition of the Purchased Shares may result in adverse tax consequences
that may be avoided or mitigated by filing an election under Code Section 83(b).
Such election may be filed only within 30 days after the date of purchase. The
form for making the Code Section 83(b) election is attached to this Agreement as
an Exhibit. The Officer should consult with his or her tax advisor to determine
the tax consequences of acquiring the Purchased Shares and the advantages and
disadvantages of filing the Code Section 83(b) election. The Officer
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file a timely election under Code Section 83(b), even if the Officer requests
the Company or its representatives to make this filing on his or her behalf.

 

3



--------------------------------------------------------------------------------



 



ARTICLE 6
LEGENDS
Legends. All certificates evidencing Purchased Shares shall bear the following
legends:
“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE SHARES
AND CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF SERVICE WITH THE COMPANY THE
SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”
If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.
ARTICLE 7
NOTICE
Any notice required by the terms of this Agreement shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Officer at the address that he or she most recently provided
to the Company.
ARTICLE 8
ENTIRE AGREEMENT
This Agreement constitutes the entire contract between the parties hereto with
regard to the subject matter hereof. It supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) relating to the subject matter hereof.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 9
CHOICE OF LAW
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Missouri, as such laws are applied to contracts entered into and
to be performed entirely within such State.
ARTICLE 10
DEFINITIONS
10.1 “Agreement” shall mean this Stock Purchase Agreement.
10.2 “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.
10.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.
10.4 “Company” shall mean CleanTech Biofuels, Inc., a Delaware corporation.
10.5 “Employee” shall mean any individual who is a common law employee of the
Company, a Parent or a Subsidiary.
10.6 “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.
10.7 “Outside Officer” shall mean a member of the Board of Directors who is not
an Employee.
10.8 “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
10.9 “Purchased Shares” shall mean the Shares purchased by the Officer pursuant
to this Agreement.
10.10 “Securities Act” shall mean the Securities Act of 1933, as amended.
10.11 “Service” shall mean service as an Employee, Outside Officer or
Consultant.
10.12 “Share” shall mean one share of Stock.
10.13 “Stock” shall mean the Common Stock of the Company, with a par value of
$0.001 per Share.

 

5



--------------------------------------------------------------------------------



 



10.14 “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
10.15 “Transferee” shall mean any person to whom the Officer has directly or
indirectly transferred any Purchased Share.
10.16 “Transfer Notice” shall mean the notice of a proposed transfer of
Purchased Shares described in Section 2.

         
 
  OFFICER:    
 
       
 
             
 
  Print Name:    
 
       
 
            CLEANTECH BIOFUELS INC.
 
       
 
             
 
  Officer    

 

6